SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K/A REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2014 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE Caesarstone Sdot-Yam Ltd. (the “Company”) is furnishing this Form 6-K/A in order to re-file and replace Exhibit 99.1 to the Form 6-K of the Company furnished to the Securities and Exchange Commission on November 6, 2014 (the “Original Form 6-K”). This Form 6-K/A is being furnished solely to attach Exhibit 99.1 incorporating the chairman’s letter that contains the correct date of the 2014 annual general meeting of shareholders. Other than the edit to correct an inadvertent typographical error to the date of the 2014 annual general meeting of shareholders in the chairman’s letter in Exhibit 99.1 to the Original Form 6-K, all other information included in the Original Form 6-K remains unchanged. The Notice and Proxy Statement is attached to this Form 6-K/A as Exhibit 99.1 and the Proxy Card (which remains unchanged) is re-attached to this Form 6-K/A as Exhibit 99.2 and are available on the Company’s website atwww.caesarstone.com. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: November 10, 2014 By: /s/Michal Baumwald Oron Name:Michal Baumwald Oron Title:VP Business Development & General Counsel 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit
